DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on September 14, 2022.  In particular, claim 28 has been amended with the previously presented claim 31 and claim 43.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 limits the reinforcing resin to epoxy resins and these claims recite resins that are not epoxy resins.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-30, 32-41 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veyland et al (US 2015/0183983) in view of Stubblefield et al (WO 2013/040425)
Regarding claims 28-29, 33-34 and 40-41, Veyland teaches a rubber composition comprising
a diene elastomer which can be styrene-butadiene ([0089])
a reinforcing filler ([0097])
1 to 20 phr of a reinforcing epoxy resin ([0124]).  Veyland teaches that the epoxy resin can be aliphatic, acyclic, or aromatic ([0123]).
Veyland teaches that the composition further comprises a sulfur and an accelerator.  Veyland teaches that the accelerator can be a thiazole type, or a sulfenamide type ([0277]).  These are in the amount from 0.5 to 10 and 0.5 to 10 phr ([0267]), respectively.  However, Veyland fails to teach the ratio of the amount of sulfur to accelerator.
Stubblefield teaches a sulfur curing system which has a ratio between 0.02 and 0.2 ([0057]). Using this teaching of both Veyland and Stubblefield, the amount of the sulfur can be 2 phr and the amount of the accelerator can be 10 phr and therefore, the ratio would be 0.2.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sulfur and accelerator of Veyland in the ratio as taught by Stubblefield.  One would have been motivated to do so in order to receive the expected benefit of having an ultra—efficient sulfur curing system (Stubblefield, [0057]).
Regarding claim 30, Veyland teaches that the vulcanization accelerator can be TBSI ([0277]) which has the requested vulcanization initiation time.  
Regarding claim 32, Veyland teaches that the accelerator can be MBTS, CBS, DCBS, TBBS, TBSI, etc. ([0277]).
Regarding claims 35-37, Veyland teaches vulcanization ultra-accelerators such as thiurams or dithiocarbamates such as ZBEC ([0277]) that can be used in the composition, however, they are not mandatorily present, and as such, the composition can be free from these compositions.
Regarding claim 38, Veyland teaches that the filler can be only carbon black ([0098]).
Regarding claim 39, Veyland teaches that the reinforcing filler is present in the amount ranging from 20 to 200 phr ([0106]).
Regarding claim 44-45, Veyland teaches that the composition further contains a co-agent of the reinforcing resin such as a polyimine ([0126]) present in the amount from 0.2 to 15 phr ([0128]).
Regarding claim 46, Veyland teaches a finished rubber article such as a tire tread ([0299]) which comprises the rubber according to claim 28.
Response to Arguments
The double patenting rejection set forth in paragraph 9 is withdrawn in light of applicant’s amendment filed on September 14, 2022.
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The rejections set forth using the following references:  Pagliarini, Beers, Vasseur, Stubblefield and Veyland are moot in light of the applicant’s amendment.
Examiner’s response:  Upon further consideration, Veyland in view of Stubblefield reads on the newly amended claims and the mapping is set forth above.  The others are no longer used as prior art references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764